Citation Nr: 1424297	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1960. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2010, June 2013 and March 2014, the Board remanded this claim for additional development.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Osteoarthritis of the left knee was not present during service or manifested within one year thereafter, and is not shown to be related to or aggravated by an injury, disease, or event of service origin.






CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, a VCAA notice letter sent in November 2006 satisfied the provisions of 38 U.S.C.A. § 5103(a). In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess. 

VA has acquired the Veteran's VA and service treatment records to assist with the claim.  In December 2010 VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed osteoarthritis of the left knee.  In the March 2014 Board remand, the Board remanded the claim for a new VA opinion to consider new evidence of record.  A new VA opinion was provided in March 2014.

The Board notes that the March 2014 VA examiner's opinion with the December 2010 VA examination and opinion are very thorough in that they discuss the evidence of record, both lay and medical.  As the VA medical examination report and opinions were written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains findings regarding the Veteran's left knee condition supported by the evidence, to include clinical data, the Board finds the reports adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, the Board finds there has been substantial compliance with its November 2010, June 2013 and March 2014 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional service treatment records and scheduled the Veteran for medical examinations in December 2010 and March 2014.  The AMC later issued Supplemental Statements of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and discussed the elements of the claims that were lacking to substantiate the claim for benefits.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013). 

Service Connection for Osteoarthritis of the Left Knee

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137, 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)  (2012). 

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran contends that he developed osteoarthritis of the left knee during service.  Specifically, in the Veteran's November 2008 Notice of Disagreement, he states that his left knee condition is a result of being in an automobile accident after leaving a squadron party in Gallup, NM.  During the June 2010 hearing the Veteran testified to problems with his knee since the incident in service. 

As outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted for osteoarthritis of the left knee.

The Veteran experienced an in-service injury on May 12, 1959 when he was involved in a car accident.  Service treatment records from May 1959 indicate the Veteran was in a car accident and suffered a laceration of the left knee which was sutured at the hospital.  The Veteran was transferred to Sandia Army hospital 5 days later when the wound became infected.  Physical examination noted exquisite tenderness and erythema surrounding the laceration.  No instability of the knee or effusion of the knee joint was shown.  Service treatment records indicated that by June 1, the wound had granulated to a point where the Veteran could be discharged from the hospital.  There was no further documentation of left knee pain in service.  Thus, there is no evidence to indicate a chronic left knee condition during military service. The Board does note that induction and separation examination reports are not of record.  

The Veteran's post-service treatment records also demonstrate that his current osteoarthritis of the left knee did not manifest during, or as a result of, active military service.  The first post-service evidence of a left knee disability is a May 1989 VA outpatient x-ray which diagnosed the veteran with minimal osteoarthritis of the left knee.  The next treatment records that indicate treatment of the left knee began in 2010.  

According to VA treatment records from June 2010 to April 2011, the Veteran suffered chronic left knee pain.
 
During the December 2010 VA examination, the Veteran confirmed the in service incident involving a car accident in May 1959 and suffering a laceration of his left knee.  The examiner stated 

He was treated at St. Mary's hospital and this laceration was sutured and the patient was released.  However, he was seen three days later with cellulitis and purulent exudate from his sutured laceration site.  He was admitted to the Sandia Army Hospital in New Mexico for one month and the infection was adequately treated with no complications and no sequelae.  No further documentation of left knee pain in his SMR.

The Veteran was diagnosed with mild osteoarthritis of the left knee on x-ray.

The December 2010 VA examiner opined that the Veteran's current knee condition was less likely as not related to his military service.  As rationale, the examiner stated 

The laceration that he sustained during military service was treated and the SMR indicated that there were no further complications or permanent sequelae of that injury.  The first time documentation of knee arthritis was in 1989, some 30 years after his laceration.  No documentation of knee complaints or treatment during that interval although the patient claimed that his knee was aspirated a few times by a private doctor.  However, no documentation of that is available to me.

The same VA examiner offered a follow up opinion after viewing service treatment records from Sandia Hospital in March 2014.  The examiner again opined that the left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

As rationale, the examiner stated

After reviewing his STR and VBMS including the recently added medical report from the Sandia Surgical Hospital to the claim file in August 2013.  STR shows laceration injury to the left knee after a car accident in May 1959.  He was admitted to the hospital and the laceration was sutured.  The wound became infected and he was transferred to Sandia Surgical Hosp where the infected laceration was adequately treated with antibotics. Examination at that time showed no effusion and no ligament damage.  No further medical documentation untill May 1989, when he was seen at the VA Hospital in Miami for left knee pain and xrays showed minimal osteoarthritis.  His STR included a rating decision report in Jan. 2008, which stated that the Vet. Sustained a gunshot wound and underwent surgery on his left knee at a private hospital.  The Vet. did not mention that event during my interviewing him.  And I have no medical report of that event.  Therefore, because his only documented in-service left knee injury was superficial laceration with no involvement of the knee joint or its ligaments, and because the first documented knee pain was in 1989,[30 years after his inservice knee injury], it is my opinion that his current knee condition is not caused by his military service.

The Board notes that the Veteran is not contending that the gunshot wounds caused his osteoarthritis of the left knee.  The Veteran stated in his January 2008 notice of disagreement "also, I was shot twice in the stomach, but my left knee condition is a result of my being in an automobile accident after leaving a squadron party in Gallup, NM, which has nothing to do with me being shot."  The Veteran reiterated this point at the June 2010 hearing.  See page 7 of hearing transcript. 

Considering the evidence, both lay and medical, the Board finds that the service treatment records indicating a lack of chronic left knee pain in service and the December 2010 and March 2014 VA examination reports are of greater probative value than the Veteran's more recent June 2010 hearing statement, suggesting chronic left knee pain since the incident in service, which is inconsistent with the evidence of record.  

While the Veteran is competent to testify to his left knee pain, he is not competent to opine as to the etiology of or render a medical diagnosis as to his left knee pain being osteoarthritis.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a back disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  To the extent that the Veteran claims continuity of right knee pain after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1331 (Fed. Cir. 2006).  

The first evidence of record of left knee symptomatology is the May 1989 x-ray indicating osteoarthritis of the left knee.  This is approximately 29 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any medical evidence relating to the left knee for more than 29 years tends to suggest that the Veteran has not suffered from chronic symptomatology since separation from active duty.  Furthermore, the VA examiner concluded that this disability was not related to service because the in-service injury was a laceration and did not involve the knee joints or its ligaments, and the first documented knee pain was in May 1989.  Finally, the Veteran only asserted left knee pain since service during the June 2010 hearing when asked "so basically after you hurt your knee in service you got out of the service and you really had problems with your knee ever since."  The Veteran responded "yes."  This is the first instance of the Veteran alleging continuity of symptomology since service. 

 As such, the Board does not find the Veteran's assertion of a chronic right knee disability since military service to be probative enough on its own to grant the claim when weighed against the December 2010 and March 2014 VA opinions and medical records.

The Board notes that in the Veteran's April 2014 brief in support of the claim, the Veteran's representative argues that the probative value of the March 2014 VA opinion because the examiner did not talk with the Veteran.  However, the April 2014 VA examiner who provided the opinion was the same examiner that performed the December 2010 examination and interviewed the Veteran then.  March 2014 Board remand directives state that an examination is needed only if the VA examiner determines it necessary.  In the March 2014 examination report the examiner states that he reviewed the records and "used the acceptable clinical evidence process because the existing medical evidence provided sufficient information on which to prepare the DBQ and such an examination will likely provide no additional relevant evidence."
The representative also contends that the STRS are still incomplete as there is no enlistment physical and no separation physical.  The Board acknowledges that there is no induction and separation physicals of record.  Given the absence of a complete set of service treatment records in this case, the Board points out that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for osteoarthritis of the left knee must be denied.


ORDER

The claim of entitlement to service connection for left knee osteoarthritis is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


